DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
	This communication is in response to amendment and remarks filed 2/15/22.  Claims 1-11 and 13 have been amended.  Claim 15 has been added.  Claims 1-15 are pending.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-10 and 15 are drawn to a transfer determination system, which is within the four statutory categories (i.e. machine).    Claims 11-12 are drawn to a transfer determination method, which is within the four statutory categories (i.e. process).   Claims 13-14 are drawn to a non-transitory computer readable medium storing a transfer determination program, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 	
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A transfer destination determination system comprising a hardware processor configured to execute a software code to: 
predict a transfer destination of a target patient, based on inputted information on the target patient and a first prediction model for prediction of a transfer destination of a patient;
predict a treatment completion period of the target patient, based on information on the target patient and a second prediction model for prediction of a treatment completion period of a patient;
acquire facility information including an operation status of each of a plurality of facilities;
determine a transfer destination facility that satisfies a requirement of a transfer destination from among the facilities, based on the facility information the transfer destination, and the treatment completion period; 
and output a determined result includes notifying the transfer destination facility that satisfies the requirement of the transfer destination
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because predicting a transfer destination based on information and a first prediction model; predicting a treatment completion period based on information and a second prediction model and determining a facility based on the facility information, transfer destination and treatment completion period are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “hardware processor” and "software code" language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a person could mentally predict a transfer destination and treatment completion period based on prediction models. Thereafter, the person could also mentally determine a proper facility based on all the acquired information. Accordingly, the claim describes at least one abstract idea.
Independent claims 11 and 13 teach similar limitations as claim 1 and the analysis is the same. 
In relation to claims 2-6, 12 and 14, these claims specify determining and predicting steps which are mental processes as they are evaluations that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A transfer destination determination system comprising a hardware processor configured to execute a software code to: 
predict a transfer destination of a target patient, based on inputted information on the target patient and a first prediction model for prediction of a transfer destination of a patient;
predict a treatment completion period of the target patient, based on information on the target patient and a second prediction model for prediction of a treatment completion period of a patient;  
acquire facility information including an operation status of each facility;
determine a facility that satisfies a requirement of a transfer destination from among the facilities, based on the facility information the transfer destination, and the treatment completion period; 
and output a determined result includes notifying the transfer destination facility that satisfies the requirement of the transfer destination.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
         add insignificant extrasolution activity to the abstract idea
o    acquiring facility information amounts to mere data gathering 
         amount to mere instructions to apply an exception 
the recitations performing the functions a hardware processor configured to execute a software code amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
the recitation of outputting a determined result includes notifying the transfer destination facility that satisfies the requirement of the transfer destination recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
         generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of hardware processor configured to execute a software code merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claims 11 and 13 do not recite additional elements that integrate the judicial exception into a practical application.
 The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
 Claims 7 and 9: These claims specify using information on a target patient to acquire information on a facility which therefore merely represent insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)).
Claims 8: These claims specifies generating a second prediction model by performing machine learning on electronic medical chart data which thus amount to mere instructions to apply an exception by reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
Claim 10: This claim specifies outputting data which therefore merely represent insignificant extra-solution (data output) activity (see MPEP § 2106.05(g)).
Claim 15: This claim specifies to notify the determination result by email which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
·         Specifically, for the acquiring step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
o   The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
  The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraph [0057]  of the Specification discloses that the current invention embodiments may include a general purpose or dedicated circuitry, a processor, or the like, or a combination thereof, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. acquiring and outputting data) and conventional activities previously known to the pertinent industry (i.e. healthcare).
o    Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
  Receiving or transmitting data over a network, e.g., using the Internet to gather data,  see Intellectual Ventures v. Symantec – similarly, the current invention acquires facility data, and outputs the data over a network, for example the Internet.
 The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-15 are ineligible under 35 USC §101.

Subject Matter free from Prior Art
Phillips (2014/0136223) teaches a discharge management system that provides for transfer of a patient from an acute care hospital environment to a remote care facility.  The discharge management system analyzes the patient data, identifying and formulating resolutions to placement problems, and determining if the patient will be discharged.  

Kamiyama (WO2014/097466) teaches a system that supports patient referrals.  The referral difficult calculation means considers the readmission risk calculated by the readmission risk calculation means,  the geographical distance between the patient and the referral medical institution, the total number of patients accepted, and the number of empty beds. 

Low (Low, Lian Leng; Liu, Nan; Wang, Sijia; Thumboo, Julian; Ong, Marcus Eng Hock; et al. Predicting 30-Day Readmissions in an Asian Population: Building a Predictive Model by Incorporating Markers of Hospitalization Severity. PLoS ONE11.12: e0167413. Public Library of Science. (Dec 9, 2016)) teaches building a predictive model by incorporating markers of hospitalization severity to predict 30-day readmissions.  

However, the closest domestic, foreign and non-patent literature prior art of record fail to expressly teach: 
predict a transfer destination of a target patient, based on inputted information on the target patient and a first prediction model for prediction of a transfer destination of a patient;
predict a treatment completion period of the target patient, based on information on the target patient and a second prediction model for prediction of a treatment completion period of a patient;
determine a transfer destination facility that satisfies a requirement of a transfer destination from among the facilities, based on the facility information the transfer destination, and the treatment completion period; 
No final decision on patentability has been made in light of pending rejections.  


Response to Arguments
Applicant's arguments filed Feb. 15, 2022 have been fully considered but they are not persuasive. 

Applicant begins arguments on pg. 8 of the 2/15/22 Remarks traversing the current rejection under 35 USC 101.   Applicant specifically argues on pg. 9 of the Remarks that the claims are similar to Example 39 of the 2019 examples and the claims are not directed to any of the judicial exceptions recited in the 2019 guidance. In particular, Applicant argues the claims do not recite a mental process because the steps are not practically performed in the human mind.  Examiner disagrees.  As recited in the claims, making a prediction based on a prediction model, can practically be performed in the human mind.  The type of prediction model is not specified therefore, as generally recited, a prediction based on a prediction model can practically be performed in the human mind.  

Applicant argues on pg. 10 of the Remarks the claimed features provide an improved prediction technology/system for "efficiently determining hospital stay duration."  Applicant cites to parts of the specification to support Applicant's position that the improved technology/system amounts to a practical application.  However nothing in the specification teaches a specific technical improvement nor does Applicant provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. 
 
Finally Applicant argues on pg. 14 of the Remarks that the limitation amount to significantly more than the alleged abstract idea because the claims are no way routine or conventional which is evidenced by the lack of prior art.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  Therefore, although the claims have been found to distinguish over the prior art, they are still directed to an abstract idea without significantly more as established in the two-part analysis set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/17/22